DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 4/25/2022.
Claims 1 – 14 are presented for examination.


Priority
ADS dated 2/12/2020 claims foreign priority to KR 10-2019-0016906 dated 2/13/2019.
Priority documents received 10/05/2020.

Information Disclosure Statement
IDS dated 02/12/2020 and 04/25/2020 have been reviewed. See attached.

Drawings
Drawings dated 02/12/2020 have been reviewed. The drawings are objected to. Figure 1 should be marked “prior art” because paragraph 23 indicates this is “a typical cloud” scenario.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract dated 02/12/2020 has 119 words, 10 lines, and no legal phraseology. The abstract is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claim 1, 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pace_2018 (A Data-Driven Approach to Dynamically Adjust Resource Allocation for Computer Clusters, 1 Jul 2018) in view of Zhou_2019 (Probability Distribution based Resource Management for Transient Resources, 2019 Seventh International Conference on Advanced Cloud and Big Data (CBD), 2019) in view of Barker_2014 (US 8,819,605).


Claim 1. Pace_2018 makes obvious “A method (page 1: “... in this paper we discuss a methodology...”) for operating a cloud computing-based (abstract: “... in this work, we propose a mechanism that improves cluster utilization...”; page 1 introduction: “... cloud computing paradigm... cloud providers... cloud systems, users gain access to computing resources...”; page 2: “... current cloud environment...”; page 3: “... cloud resources... the efficiency of cloud resource usage...”) simulation apparatus (page 2: “... we perform an extensive simulation campaign using publicly available production traces from Google data-centers...”; page 3: “... using a simulation...”; page 8 section 4 “simulation-based evaluation... methodology... using... simulator...”; page 9: “... a cluster consisting of 250 homogeneous machines, each with 32 cores and 128GB of memory. All results shown here include 10 simulation runs, for a total of roughly 3 months of simulation time for each run...”), comprising: profiling a simulation in consideration of a simulation model and setup items that are requested by a user (page 1: “... in post private or public cloud systems, users gain access to computing resources by specifying the amount of resources required to run their application, in the form of reservation request. Upon receiving a request, the cluster scheduler decides which application to serve... in this work, we focus on two common optimization objectives: (i) average turnaround time (also called completion time) and (ii) cluster utilization... queuing and execution time...”; page 9: “... the metrics we use to analyze the results include: (i) application turnaround... (ii) resource stack... (iii) application failures...”; Figure 4 illustrates that result of the simulation in terms of “turnaround” and “memory stack” utilization (NOTE: the above indicates that a user requests resources on the cloud computing cluster and that the requested resource is profiled according turnaround time, completion time, cluster utilization, queuing and execution time.);
when there is a history corresponding to results of the profiled simulation (section 3.1.2 “... state xk and observation yt at time t... for a history window of size h, we consider the following state-space model.. [equation 4]... to make predictions.... the transition function depends on the history... it is reasonable then to extrapolate and predict that the future observations will be similar as well... consider a history window size H...”; section 3.1.3: “... using the history-dependent kernel Hx(x, x’), equations (7) and (8) are used to make predictions based on observations X, y... numerical results. We have applied our modeling approaches on a dataset consisting of approximately 6000 time series that monitor the memory usage of applications in our academic cluster... we forecast the future value using different number of past observations h = [10, 20, 40], with N = h. As seen in Figure 2, increasing the value of h results in a smaller prediction error... history-dependent kernel...”), 

While Pace_2018 teaches “the output of the GP regression model is a predictive distribution” (page 5) and to calculate the mean and variance (page 6 equations 7, 8) and to evaluate the simulation results in terms of Gaussian distribution (Figure 4, page 10: “... K1 is expressed as a percentage of the requested resources... K2 vary in the range [0,1,2,3] which define different bands around the mean of the predictive Gaussian distribution, according to the three-sigma rule...”) and although it may properly be found to have made obvious to one of ordinary skill in the art to calculate a resource configuration probability distribution for the simulation using the history because, as illustrated in Figure 4, the memory stack table illustrates various simulation environments defined by the percentage of memory utilized for different standard deviations from the mean of a Gaussian distribution and the creation of such a table relies upon the calculation of the associated standard normal or Gaussian distribution; Pace_2018 does not EXPLICITLY recite “calculating a resource configuration probability distribution for the simulation using the history.”

Additionally, while Pace_2018 teaches to conduct multiple simulation runs (page 9: “... here include 10 simulation runs...”) for a various “history of CPU utilizations” (page 3, 6, 7) and resizes the CPU and memory (page 8: algorithm 1, “... the algorithm resizes (lines 39-41) the components according to the computed allocations. Our algorithm currently supports CPU and memory, but it can be extended to other types of resources as well...”) and although it may properly be found the have made obvious to one of ordinary skill in the art to replicate the simulation environment to multiple simulation environments, Pace_2018 does not EXPLICITLY teach a simultaneous execution of the simulations. Therefore; Pace_2018 does not EXPLICITLY teach “replicating the simulation environment to multiple simulation environments by selecting resource configurations in N simulation environments depending on the resource configuration probability distribution, where N is an integer of 2 or more; and simultaneously executing in the multiple simulation environments.”

Zhou_2019; however, makes obvious “calculating a resource configuration probability distribution for the simulation using the history” (Page 73: “... we calculate the distribution of map task memory consumption, CPU consumption and completion time... the probability distribution of resource consumption is in accordance with the Gaussian distribution, and the Gaussian distribution is fitted well...”; Figure 1 NOTE: Figure 1 explicilty illustrates a normal/Gaussian distribution for memory and CPU; page 75: “... probability distribution of batch tasks, and obtain the probability distribution function by Gaussian fitting. First, we extract the resource consumption and the completion time of each type of task from container monitor. Next, we count the number of tasks in each statistical interval... then, we perform Gaussian fitting... so as to obtain the probability distribution function of them...”


Pace_2018 and Zhou_2019 are analogous art because they are from the same field of endeavor called probability distribution and resource management. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Zhou_2019.
The rationale for doing so would have been that Pace_2018 teaches to build a chart for resource allocation based upon Gaussian probability distribution for memory and CPU usage (Figure 4) after performing simulations/experiments where the rows are defined by bands around the mean of the predictive Gaussian distribution according to three-sigma rule (page 10). Zhou_2019 teaches to calculate the Gaussian probability distribution from experiments to obtain the Gaussian probability distribution for memory and CPU usage. Therefore, it would have been obvious to combine Pace_2018 and Zhou_2019 for the benefit of obtaining the Gaussian probability distribution in order to identify and chart the bands in the chart taught by Pace_2018 to obtain the invention as specified in the claims.

Pace_2018 and Zhou_2019; does not explicitly recites: “replicating the simulation environment to multiple simulation environments by selecting resource configurations in N simulation environments depending on the resource configuration probability distribution, where N is an integer of 2 or more; and simultaneously executing in the multiple simulation environments.”

Barker_2014; however, makes obvious “replicating the simulation environment to multiple simulation environments by selecting resource configurations in N simulation environments depending on the resource configuration probability distribution, where N is an integer of 2 or more; and simultaneously executing in the multiple simulation environments” (Col 7: “... analysis results for each metric can be characterized... to a normal (i.e., Gaussian) distribution... Gaussian distribution, and the Gaussian distribution can be input to a multivariate normal distribution function...”; col 11: “... Gaussian distribution centered about zero with a standard deviation of one...”; Col 13: “... Having identified initial candidate corners... a simulation application can be compiled and executed at some or all of the candidate corners... dispatched to several machines of a distributed computing environment or to several processors of a multi-processor machine for parallel execution... to perform fast simulations...”).

Pace_2018 and Zhou_2019 and Barker_2014 are analogous art because they are from the same field of endeavor called simulations/statistical analysis. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Zhou_2019 and Barker_2014. The rationale for doing so would have been that Zhou_2019 teaches to perform experiments and to calculate a normal (i.e., Gaussian) distribution. Zhou_2019 teaches that a set of experiments/simulations from which a Gaussian distribution is obtained can be performed in parallel. Therefore it would have been obvious to combine Zhou_2019 and Barker_2014 for the benefit of faster simulation results to obtain the invention as specified in the claims.


Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally, Barker_2014 makes obvious the further limitations of “A cloud computing-based simulation apparatus, comprising: at least one processor; and a memory for storing at least one instruction executed by the at least one processor, the at least one instruction being configured to:” (col 2: “... the system includes a processor and a non-transient storage medium having processor-readable instructions stored thereon. The instructions, when executed, cause the processor to perform steps...”; col 9: “... distributed computer systems, in one or more locations...”).

Claim 3. Pace_2018 and Zhou_2019 and Barker_2014 makes obvious all the limitations of claim 1 as outlined above. Additionally Pace_2018 also makes obvious “further comprising, when there is no history corresponding to the profiled simulation results, uniformly calculating the resources configuration probability distribution based on the user’s settings” (page 1: “... users gain access to computing resources by specifying the amount of resources required to run their application, in the form of a reservation request...”; Figure 4, page 10: “... when K1 = 100% our approach degenerates to the baseline...” NOTE: the baseline is a user request scenario.).


(2) Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Pace_2018  in view of Zhou_2019 in view of Barker_2014 in view of Chan_2022 (US 11,327,797).

Claim 2.  Pace_2018 and Zhou_2019 and Barker_2014 make all the limitations of claim 1 obvious as outlined above. Pace_2018 further makes obvious “wherein calculating the resource configuration probability distribution comprises: when there is the history, calculating a 


    PNG
    media_image1.png
    255
    386
    media_image1.png
    Greyscale
).
While Pace_2018 teaches that the historical time series data is typically not smooth (page 7), and while this might properly inform one of ordinary skill in the art to employ moving average and variance to smooth/filter the data, Pace_2018 does not explicitly teach this. Therefore; Pace_2018 and Zhou_2019 and Barker_2014 does not explicitly teach “moving” average and variance. 

Chan_2022; however, makes obvious “moving” average and variance (col 23 – 24: “... weighted moving averages... moving averages are applied to smooth out time-series data... for monitoring and forecasting of resource utilization measures such as heap memory usage... smoothing for predicted demand...”).

Pace_2018 and Zhou_2019 and Barker_2014 and Chan_2022 are analogous art because they are from the same field of endeavor called statistical data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Chan_2022.
The rationale for doing so would have been Pace_2018 teaches to use time-series (historical data) for monitoring and forecasting resource utilization and teaches that such data is often not smooth. Chan_2022 teaches that “moving” averages are used to smooth time-series data for monitoring and forecasting resource utilization. Therefore it would have been obvious to combine Pace_2018 and Chan_2022 for the benefit of smoothing time-series data for monitoring and forecasting resource utilization to obtain the invention as specified in the claims.


(3) Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pace_2018  in view of Zhou_2019 in view of Barker_2014 in view of Sakar_2017 (US 2017/0031720).

Claim 4. Pace_2018 and Zhou_2019 and Barker_2014 makes obvious all the limitations of claim 1 as outlined above. Sakar_2017 makes obvious “wherein N is set to any one of a value designated by a system, a value designated by the user, and a value corresponding to virtual resource usage budget of the user” (par 40: “... first, a number of cores to test is configured at step 410. The core number may be any default number or selected number...”).

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 are analogous art because they are from the same field of endeavor called software/big data/computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Sakar_2017
The rationale for doing so would have been that Pace_2018 teaches to perform a set of simulations to evaluate/adjust resource allocation for applications executed on CPUs. Sakar_2017 teaches to pick the simulation environment conditions. Therefore, it would have been obvious to combine the simulation environments taught by Pace_2018 with the selection of simulation conditions taught by Sakar_2017 for the benefit of establishing the conditions for a simulation to obtain the invention as specified in the claims.

(4) Claim 5, 6, 7, 8, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pace_2018 in view of Zhou_2019 in view of Barker_2014 in view of Sakar_2017 in view of Chan_2022 (US 11,327,797).

Claim 5. Pace_2018 and Zhou_2019 and Barker_2014 makes obvious all the limitations of claim 1 as outlined above. While Pace_2018 teaches that resource allocation has been performed “for virtual machines” using a “model to forecast future allocation” and that in doing so “it is possible to reduce CPU resource slack” (page 3) but the cluster upon which Pace_2018’s simulations are executed are not explicitly disclosed as being performed on “virtual machines.”

Also, while Zhou_2019 makes obvious executing the simulation/experiment cluster nodes (page 73: “... set up experiment to study the task characteristics of batch jobs. The cluster configurations are described in section IV... we calculate the distribution of map task memory consumption, CPU consumption and completion time on NODE 1...”; page 75: “... Experiment Platform we set up a Hadoop cluster on 6 physical server nodes. Each server node has two intel Xeon E2620 6X cores 2.1 GHz CPUs, 16 GB memory... Nodes1 – Node5...”; Fig. 7 illustrates memory and CPU utilization for Node 1 and Node 2), Zhou_2019 does not explicitly teach that the cluster nodes are “virtual.”

Sakar_2017 makes obvious “wherein simultaneously executing the simulations comprises: checking resource configurations in individual simulation environments and allocating  [computer instances] to the resource configurations; configuring a simulation cluster from the allocated  [computer instances]; and executing the corresponding simulation on the configured simulation (page 5 item 6: “... a number of CPU cores are allocated to execute one or more instances of the application program... a number of application instances are deployed for execution on the number of allocated CPU cores...” par 37: “... the instance configuration module may ensure that each instance is invoked with an allocation of cores and memory space... to allocate the core count and memory size allocated to each instance...”

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 are analogous art because they are from the same field of endeavor called software/big data/computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Sakar_2017
The rationale for doing so would have been that Pace_2018 teaches to perform a set of simulations to evaluate/adjust resource allocation for applications executed on CPUs. Sakar_2017 teaches to pick the simulation environment conditions. Therefore, it would have been obvious to combine the simulation environments taught by Pace_2018 with the selection of simulation conditions taught by Sakar_2017 for the benefit of establishing the conditions for a simulation to obtain the invention as specified in the claims.
Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 do not explicitly teach “virtual” machines/computers.

Chan_2022 makes obvious “virtual” machines/computers (col 2 lines 35 – 40: “... a virtual machine over a period of time...”; Col 3: “... monitoring stack traces... from a software execution environment (e.g., a virtual machine...”; col 4: “... virtual machines...”; Col 6: “... virtual machine...”).

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 and Chan_2022 are analogous art because they are from the same field of endeavor called statistical data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Chan_2022. The rationale for doing so would have been Pace_2018 teaches to use time-series (historical data) for monitoring and forecasting resource utilization and teaches that such data is often not smooth. Chan_2022 teaches that “moving” averages are used to smooth time-series data for monitoring and forecasting resource utilization. Therefore it would have been obvious to combine Pace_2018 and Chan_2022 for the benefit of smoothing time-series data for monitoring and forecasting resource utilization to obtain the invention as specified in the claims.


Claim 6. Pace_2018 and Zhou_2019 and Barker_2014 and Chan_2022 makes obvious all the limitations of claim 5 as outlined above. Also, Pace_2018 makes obvious “further comprising monitoring a status of the simulations executed in the multiple simulation environments” (abstract: “... our approach monitors resource utilization and employs a data driven approach to resource demand forecasting...”).

Claim 7. Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 and Chan_2022 makes obvious all the limitations of claim 6 as outlined above. Also Zhou_2019 makes obvious “further comprising, when the simulation is completed in any one of the multiple simulation environments as a result of the monitoring, storing a completion time of the simulation, and updating results of execution of the simulation and information about a resource configuration and setup in the corresponding simulation environment in the history” (page 75: “... we extract the resource consumption and the completion time of each type of task from container monitor...”). Also, Pace_2018 makes obvious “further comprising, when the simulation is completed in any one of the multiple simulation environments as a result of the monitoring, storing a completion time of the simulation, and updating results of execution of the simulation and information about a resource configuration and setup in the corresponding simulation environment in the history” (page 9: “... application runtime time is generated according to the input traces... “).


Claim 8. Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 and Chan_2022 makes obvious all the limitations of claim 7 as outlined above. While Barker_2014 clearly teaches to run simulations in parallel, Barker_2014 does not explicitly teach to terminate execution of remaining simulations when a simulation completes.

Sakar_2017; however, makes obvious “further comprising, when the simulation is completed in any one of the multiple simulation environments as a result of the monitoring, terminating execution of simulations in remaining environments” (Figure 4 which teaches at decision block 470 that if a simulation evaluation configuration meets a yes condition then to select that configuration and do not continue the method with any other environment configurations. This is a teaching that once a solution is found, to stop searching for the solution.).

It would have been obvious to one of ordinary skill in the art that, when performing parallel simulations of various scenarios, as taught by Barker_2014, to terminate simulations that are not the solution (i.e., not the shortest run time) because, Sakar_2017 teaches that once a configuration is identified, the method of searching for the solution can be terminated. Therefore, the art, when viewed in combination, makes the claim limitation obvious. 


Claim 9. Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 and Chan_2022 makes obvious all the limitations of claim 7 as outlined above. Zhou_2019 makes obvious “further comprising, when all the simulations in the multiple simulation environments have failed as a result of the monitoring, providing notification of simulation failure to the user” (abstract: “... revoked whenever latency-critical jobs require them again for guaranteeing their strict quality of service (QoS...”; introduction: “... when latency-critical jobs require resources again, the tasks of batch jobs would be revoked...”; page 73: “... resources will be revoked when latency-critical jobs require more resources. The resource revocation affects the efficiency of batch jobs... tasks1, tasks2, tasks3... run simultaneously with transient resources. Resource scheduler received the notification of resource revocation at t1, then one of the tasks will be evicted and its resources will be revoked at t2...”; page 74: “... notification of resource revocation is received...”).


Claim 11. Pace_2018 and Zhou_2019 and Barker_2014 makes obvious all the limitations of claim 10 as outlined above. While Pace_2018 teaches that resource allocation has been performed “for virtual machines” using a “model to forecast future allocation” and that in doing so “it is possible to reduce CPU resource slack” (page 3) but the cluster upon which Pace_2018’s simulations are executed are not explicitly disclosed as being performed on “virtual machines.”

Also, while Zhou_2019 makes obvious executing the simulation/experiment cluster nodes (page 73: “... set up experiment to study the task characteristics of batch jobs. The cluster configurations are described in section IV... we calculate the distribution of map task memory consumption, CPU consumption and completion time on NODE 1...”; page 75: “... Experiment Platform we set up a Hadoop cluster on 6 physical server nodes. Each server node has two intel Xeon E2620 6X cores 2.1 GHz CPUs, 16 GB memory... Nodes1 – Node5...”; Fig. 7 illustrates memory and CPU utilization for Node 1 and Node 2), Zhou_2019 does not explicitly teach that the cluster nodes are “virtual.”

Sakar_2017 makes obvious wherein the multiple simulation environments are configured using different number of [computer instances] (page 5 item 6: “... a number of CPU cores are allocated to execute one or more instances of the application program... a number of application instances are deployed for execution on the number of allocated CPU cores...” par 37: “... the instance configuration module may ensure that each instance is invoked with an allocation of cores and memory space... to allocate the core count and memory size allocated to each instance...”

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 are analogous art because they are from the same field of endeavor called software/big data/computers. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Sakar_2017
The rationale for doing so would have been that Pace_2018 teaches to perform a set of simulations to evaluate/adjust resource allocation for applications executed on CPUs. Sakar_2017 teaches to pick the simulation environment conditions. Therefore, it would have been obvious to combine the simulation environments taught by Pace_2018 with the selection of simulation conditions taught by Sakar_2017 for the benefit of establishing the conditions for a simulation to obtain the invention as specified in the claims.

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 do not explicitly teach “virtual” machines/computers.

Chan_2022 makes obvious “virtual” machines/computers (col 2 lines 35 – 40: “... a virtual machine over a period of time...”; Col 3: “... monitoring stack traces... from a software execution environment (e.g., a virtual machine...”; col 4: “... virtual machines...”; Col 6: “... virtual machine...”).

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 and Chan_2022 are analogous art because they are from the same field of endeavor called statistical data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Pace_2018 and Chan_2022. The rationale for doing so would have been Pace_2018 teaches to use time-series (historical data) for monitoring and forecasting resource utilization and teaches that such data is often not smooth. Chan_2022 teaches that “moving” averages are used to smooth time-series data for monitoring and forecasting resource utilization. Therefore it would have been obvious to combine Pace_2018 and Chan_2022 for the benefit of smoothing time-series data for monitoring and forecasting resource utilization to obtain the invention as specified in the claims.



(5) Claim 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pace_2018 in view of Zhou_2019 in view of Barker_2014 in view of Sakar_2017.

claim 12. Pace_2018 and Zhou_2019 and Barker_2014 makes obvious all the limitations as outlined above. While Barker_2014 clearly teaches to run simulations in parallel, Barker_2014 does not explicitly teach to terminate execution of remaining simulations when a simulation completes.

Sakar_2017; however, makes obvious “wherein, when a simulation is completed in any one of the multiple simulation environments, simulation in remaining simulation environments are terminated, and cloud resources used in the remaining simulation environments are released”  (Figure 4 which teaches at decision block 470 that if a simulation evaluation configuration meets a yes condition then to select that configuration and do not continue the method with any other environment configurations. This is a teaching that once a solution is found, to stop searching for the solution.).

Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 are analogous art because they are from the same field of endeavor called software/big data/computers. It would have been obvious to one of ordinary skill in the art that, when performing parallel simulations of various scenarios, as taught by Barker_2014, to terminate simulations that are not the solution (i.e., not the shortest run time) because, Sakar_2017 teaches that once a configuration is identified, the method of searching for the solution can be terminated. Therefore, the art, when viewed in combination, makes the claim limitation obvious.


Claim 13. Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 makes obvious all the limitations of claim 12 as outlined above. Sakar_2017 also makes obvious “wherein a status of the simulations executed in the multiple simulation environments is monitored using a push method or a polling method” (par 27: “... the memory usage may then be stored.... command to retrieve the memory usage at the desired state...” NOTE: a request for information make a pole obvious).

Claim 14. Pace_2018 and Zhou_2019 and Barker_2014 and Sakar_2017 makes obvious all the limitations of claim 13 as outlined above. Pace_2018 also makes obvious “wherein results of multiple simulations are aggregated and stored through monitoring of the status of the simulations.” (abstract: “... our approach monitors resource utilization...” Figure 1: resource monitor -> cluster state storage).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146